The President
dissented. And, having prepared no written opinion at the time of the decision of the cause, has furnished the reporter with the following statement of the grounds of his dissent.
1st. The executor, in conveying to his son, In August, 1792, was guilty of a fraud. The attempted sale and conveyance have been decreed to be fraudulent and void ; and the case stands as if no such conveyance had ever been made. The •money, then, which it is alleged William Williamson received from Samuel Williamson, was not a part of the proceeds of a •sale of the real estate, but Samuel Williamson’s (he was the ■executor) own money. All that can be said is, that William Williamson received from Samuel Williamson money for which ¡Samuel Williamson in his own right, not as executor, might *621Slave maintained assumpsit. But his remedy was lost by lapse of time. Samuel Williamson cannot be relieved from this position unless a benefit can be permitted to result to him as executor from h‘is fraudulent act as an individual. This cannot be permitted.
And in point of iact, the money, if any was paid to William Williamson, was not money of the estate, but Samuel Williamson’s own money; for the deed to his son was not then made, and was not made until four months thereafter. It is probable that Samuel Williamson did not feel safe in his contemplated fraud in executing a deed to his son, unless he could first induce William Williamson to receive, as on a sale represented to be •consummated, his share of the consideration money of the pretended sale, in full of his share of the estate. I cannot consent, in aid of a fraud -doer, to construe such an ad vance of money ‘by Samuel Williamson to be an advance of money by him as executor.
I think it more consistent with every consideration of policy, and with the firmness with which courts of equity set their faces against fraud, more especially against fraud in executors, that Samuel Williamson shall suffer the loss of the money which, in 1792, he risked in such a venture, than that William Williamson’s estate or Asher Williamson should now be obliged to pay .$2256, with interest thereon from October, 1843.
Twenty years elapsed from the time when the '$350 is said ¡to have been received by William Williamson from Samuel Williamson to the time when the lands of the estate were sold under the direction of a master, the court of chancery having so ordered in view of the fraud which had been committed or attempted by Samuel Williamson; and the proceeds of the sale were deposited in the court of chancery, by order of that court; and was afterwards ordered to be paid to the executor, on his giving bond, with surety, for the performance of the trust reposed in him by the will of his testator.. The bond was given, with Benjamin Johnson, the present complainant, as surety, and the proceeds of the sale, after certain deductions, were thereupon paid to the executor.
It seems clear to me that, neither in law nor in equity, can any allowance be made to the executor or to his surety, for *622money which Samuel Williamson, twenty years before, had fraudulently and of his own money put into the hands of William Williamson.
2d. The decree in this case has been reached by allowing the executor, or Johnson as his surety, interest on the $350 fraudulently given by Samuel Williamson, in April, 1792, to William Williamson ás his full share of the estate. This, also, I think erroneous. It would be oppressive and ruinous, after a great lapse of years, to charge a man with interest on money which he received as his own; and was, therefore, at liberty to spend as his own; and there is no principle on which such charge can be sustained. If my first objection to the decree could be overcome, the most that equity could require would be, that what William Williamson received from Samuel Williamson should be deducted from the amount of the share which, after the fraud was exposed and remedied, was found to be actually due from the executor to William Williamson. Samuel Williamson was in possession of the lands from March, 1789, to March, 1812. All that can be required is that, the $350 shall relieve the executor from the rents and profits, as far as it will go. William Williamson never agreed to receive this money in a way to charge him with interest for it; and under the circumstances of this case, no implied ¡agreement by him to pay interest for. it can be raised.
On the 2d April, 1792, William Williamson received from Samuel Williamson, - ' - - - $350 66
Samuel had then been in possession of the lands three years and twenty days. William Williamson’s fifth of the rents and profits for that time, at the animal rent fixed by master Linn, is ... 68 75
Samuel’s actual advance was only - - $281 91
At September, 1804, William Williamson’s fifth of the rents and profits had repaid Samuel this ^$281 91.
William Williamson’s share of the rents and profits, from September, 1804, to March 11th, 1812, when the executor delivered up possession, seven years and six months, is $168 75.
*623The lands were sold, under the direction of a master, for ------- $7923 31
Deduct the allowance made for improvements, ------ $505 00
Also the legacies, and the interest on them for twenty years, (which interest, if chargeable upon the lands at all, was a loss inflicted on those interested in the lands by the fraudulent conduct of the executor,) 1280 06-
Also the account of master Linn for superintending the sale,' $173 80; also said
master’s commissions on the money paid into court, $69 24(both which last items of expense grew out of the fraud of the executor,) 243 04'
Deduct also the costs of the complainants in the suit in which the sale by the executor was decreed to be fraudulent, (which costs also grew out of the fraudulent conduct of the executor, and ought properly to be charged upon him, and not upon the fund,) 2021 23—2230 27
Net proceeds of the sales, after all deductions, $5693 04
William Williamson’s-fifth of this balance is $1138 61 interest on $1138 61, from March 11th, 1812, to
February 27th, 1822, the date of the judgment against Johnson, 9 years, 11 f months, 793 67
Wm. Williamson’s share of the rents, &c., as above,. 168 7&
Due the William Williamson share at the1 time the ------ judgment was entered, - $2101 03
The judgment was for $2251 78, only $1.50 more than the result of the above calculation. If we should strike out the allowance made in the above calculation for interest on the legacies, and the expenses of the sale under the direction of a master, and the costs of the suit in which the fraudulent sale by the executor was set aside; all which are, by reason of the fraud of ■ the executor, more- properly chargeable upon him than upon the fund, the amount due William Williamson at the time of iuo judgment will be found to be nearly $1.00 more than the *624amount for which judgment was entered. It is certainly true that all these extraordinary charges upon the fund have been, induced by the fraudulent conduct of the executor; and the loss which William Williamson, or those who are entitled to his share sustain thereby is greater than the loss which the executor or his estate would sustain by being obliged to pay the amount of the judgment recovered against his surety.
Nothing is denied to the executor in the foregoing calculation but interest on $281 91, from April, 1792, to September, 1804;. a very trifling injury, for he was receiving $22 50 of the $281 9beach successive year, in William Williámson’s share of the rents and profits; and interest is properly denied to him; he cannot on any principle be allowed interest on money which he fraudulently induced William Williamson to receive as his share of the .estate, when his share was many times greater. Is the executor to be permitted to charge the estate with all the expenses, and the interest on the. legacies, and the costs consequent upon his fraud and the delay induced thereby in settling the estate, and yet ask interest on the sum which he advanced for the purpose of effecting his fraudulent design; a small sum, indeed, when advanced, but which, with interest from 1792 .to the time of the decree in chancery, compounded as in master Reading’s report,, amounted to more than the whole amount of the judgment recovered for the share of William Williamson.
The oppressive result of an affirmance of this decree on the one hand, and the very slight injury, if any injury at all, that can be complained of on the other side, if matters are left to stand as they were placed by the judgment, are considerations which constrain me to refuse my assent to an affirmance.
I cannot imagine that any member of the court could consider the executor himself entitled to any relief. The consideration that the complainant was a surety for the executor has, I have no doubt, influenced the mind of the court. But, if the principal has no legal or equitable defence or right, by reason of a fraud committed or attempted prior to the time when the bond with surety was given, can the surety have any such defence or right? If the principal was not entitled to. interest on the money fraudulently advanced by him long before the bond with surety was given, can the surety be entitled to have such in*625tcrest allowed in his favor ? I think not. An executor’s giving security after a past fraud cannot cure that fraud in favor either of the principal or of the surety. And surely the conduct of this surety has not been such as to induce us to resort to constrained reasonings, or to compound with sophisms, in his favor. This leads me,
3dly, To another objection against affirming the decree to which, as it seems to me, no satisfactory answer has been given. It is this: While the suit against Johnson was pending, and before judgment had been recovered therein, Johnson, without consideration, and for the purpose of defeating the object of the suit, conveyed all his real estate to Ms son and daughter. This divested him- of all title to or interest in the lands, as much so as if he had received a full consideration therefor. He could not, by any proceeding on his part, recover back the land, or any part of it: nor, if a judgment was recovered against him for too much, in the suit which the conveyance was intended to defeat, and the creditor levy upon and sell the land, on the ground that, the fraudulent conveyance of it did not put it beyond his reach, and the fraudulent grantees buy the land at the sheriff’s sale and pay the judgment, can the fraudulent grantor have the aid of a court of equity to recover back the excess of the judgment over the true amount for which it should have been entered. To allow him to do this would be to allow him to recover a part of the proceeds of the sale of the land which he had fraudulently conveyed, and of all interest in which he had fraudulently divested himself, when he would not be allowed to recover back the land or any part of it.
Johnson can derive no aid from the fact that his deed to his children contained a warranty against incumbrances. There was no incumbrance at the time the conveyance was made; the judgment had not then bean recovered. Nor has he paid the judgment, unless a court of equity can be willing to say he has paid the judgment because he fraudulently conveyed away his property for the purpose of defeating a creditor of the end and object of his suit. 3 confess I am unable to yield to the course of reasoning which the Chief Justice has adopted in answer to this objection. And I am quite as unable to imdergiand the precise meaning of the Chief Justice hi saying that uUe *626(Johnson) conveyed the premises to his children legally subject to the judgment, and was therefore legally liable over to them.”
I do not see that this surety can reasonably ask a court of equity to depart from settled and most salutary principles to relieve him from the effects of his own fraud. The claim of the complainant, in the most liberal view in which it can be presented, may be stated thus: A surety for an executor, believing that the executor, who was dead,, had in his lifetime paid and taken a receipt for a portion of a elaim existing against him, but being unable to- find the receipt, makes no defence to a suit against Mm, the- surety, but, for the purpose of defeating the creditor, before judgment is entered, fraudulently conveys all his property to his children; judgment is afterwards entered, and execution is issued thereon and the ski» recovered is raised by a sale of the lands conveyed to the children ; the receipt is afterwards found and it thus appears that the judgment was for too much. Will a court of equity decree to the fraudulent grantor the amount of the receipt ? Suppose that after the fraudulent conveyance the receipt is discovered and the judgment is thereby prevented; would a court of equity decree the reconveyance of the lands to the fraudulent grantor ? In my judgment an affirmative- answer to either of these questions cannot be- reached by sound reasoning.
Again, the decree is against Asher Williamson, and1 the amount q£ it is ordered to be raised out of the goeds and chattels, lands and tenements of Asher Williamson. The judgment was recovered by him and the amount thereof was- received by him as the. administrator &c. of William Williamson.
There was an allegation in the first bill that Asher Williamson, before he obtained letters of administration of the personal estate of William Williamson the younger, deceased, purchaseg from the- heirs of the said William, or some of them, their claim against the executor, Samuel. If it had been shown that Asher had purchased the rights of the heirs of William Williamson, the decree, if right in other respects, might have been against Asher. personally; but no proof of such purchase appeared ; and the second bill contained no such allegation.
I think the decree should be reversed.